

Exhibit 10.5


Loan No.: 21-410883-3


LIMITED GUARANTY


This LIMITED GUARANTY is made by and between FIRST REPUBLIC BANK, a Nevada
corporation (the "Lender"), and the "Guarantor".


1.  Guaranty of Payment and Performance. For valuable consideration and to
induce Lender to grant credit or other financial accommodations to ASDS of
Orange County, Inc., a Delaware corporation (the "Borrower"), Guarantor, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees and promises to pay Lender or order, on demand, in lawful money of
the United States, subject to the limitation in section 3 below, any and all
indebtedness (as hereinafter defined) of Borrower to Lender under any existing
or future agreement with Lender, and also absolutely and unconditionally
guarantees the due performance by Borrower of all its obligations under all
existing and future agreements with Lender.


2.  Indebtedness. The word "indebtedness" is used herein in its most
comprehensive sense and includes any and all loans, advances, debts, lease
obligations, and other obligations and liabilities of Borrower, heretofore, now,
or hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
nonliquidated, determined or undetermined, whether Borrower may be liable
individually or jointly with others, or whether recovery upon such indebtedness
may be or hereafter become barred or otherwise unenforceable.


3.  Maximum Principal Liability. The liability of Guarantor under this Guaranty
shall not exceed at any time an amount equal to the sum of (a) ____% of the then
outstanding indebtedness of Borrower to Lender (the "Guaranty Liability
Amount"), (b) all interest on the Guaranty Liability Amount of the indebtedness
which may accrue from the date of any demand for payment made upon Guarantor,
(c) all attorneys' fees and all other costs and expenses incurred by Lender in
the enforcement or collection of Borrower's indebtedness, and (d) Guarantor's
obligations to pay attorneys' fees and all other costs and expenses which may be
incurred by Lender in the protection, preservation or enforcement of any rights
of Lender under this Guaranty.


4.  Continuing Guaranty. This Guaranty is, as to each Guarantor, a continuing
guaranty, which shall remain effective without reaffirmation until it has been
terminated in a writing sent by certified mail to Lender at the address set
forth below. Such termination shall be applicable only to transactions committed
to or having their inception after the effective date of termination and upon
actual receipt of written notice by Lender and shall not affect rights and
obligations arising out of transactions committed to or having their inception
prior to such date. Termination by any Guarantor shall not affect the continuing
liability hereunder of any Guarantor who does not give notice of termination.
This Guaranty shall not be impaired by any modification, supplement, extension
or amendment of any contract or agreement to which the parties thereto may
hereafter agree, or by any modification, release or other alteration of any of
the indebtedness hereby guaranteed or of any security therefore, including
without limitation, pursuant to a bankruptcy or reorganization proceeding in
connection with Borrower, or by any agreement or arrangements whatsoever with
Borrower or anyone else. Guarantor acknowledges and agrees that the indebtedness
of Borrower may be a revolving credit and/or that the amount of the indebtedness
may at any one time be zero dollars, which shall not constitute a termination of
this Guaranty.


5.  Joint and Several Obligations. The obligations hereunder are joint and
several as to each and every Guarantor, and are independent of Borrower's
obligations. A separate action or actions may be brought against Guarantor, or
any one of them, whether action is brought against Borrower or whether Borrower
is joined in any such action or actions. Each Guarantor agrees that any releases
which may be given by Lender to any one or more of the Guarantor shall not
release him, her or it from this Guaranty.

 
-45-

--------------------------------------------------------------------------------

 



6.  Authorization. Guarantor authorizes Lender, without notice or demand and
without affecting its liability hereunder, from time to time to (a) renew,
compromise, extend, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the indebtedness or any part thereof, including
any increase or decrease in the rate of interest thereon; (b) take and hold
security for the payment of this Guaranty or the indebtedness guaranteed, and
exchange, enforce, waive and release any such security; (c) apply such security
and direct the order or manner of sale thereof as Lender in its sole discretion
may determine; (d) accept or discharge (in whole or in part) additional
guarantors; and (e) assign, without notice, this Guaranty in whole or in part
and/or Lender's rights hereunder to anyone at any time.


7.  Waivers. Guarantor waives all rights and defenses Guarantor may have because
Borrower's debt is secured by real property, including, without limitation, all
rights and defenses under Sections 580a, 580b, 725a and 726 of the California
Code of Civil Procedure. Guarantor waives all rights and defenses arising from
Lender's election of remedies, even though that election, such as nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor's rights of subrogation and reimbursement against Borrower by the
operation of Section 580d of the Code of Civil Procedure or other similar law.
Guarantor waives any right to require Lender to (a) proceed against Borrower;
(b) proceed against or exhaust any security held from any person or marshalling
of assets or liens; (c) proceed against any other Guarantor; or (d) pursue any
other remedy available to Lender. Guarantor waives any defense arising by reason
of any disability or other defense of Borrower or by reason of the cessation
from any cause whatsoever of the liability of Borrower. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of default or demand, notices
of acceptance of and reliance on this Guaranty and of the existence, creation,
or incurring of new or additional indebtedness, notices of renewal, extension or
modification of the indebtedness, notice of any and all favorable and
unfavorable information, whether financial or other, about Borrower, heretofore,
now, or hereafter learned or acquired by Lender and all other notices to which
Guarantor or any of them might otherwise be entitled, and the right to a jury
trial in any action hereunder or arising out of Lender's transactions with
Borrower. Guarantor hereby waives any and all suretyship defenses now or
hereafter available to it under the California Civil Code or the Commercial
Code, including, without limitation, (i) California Civil Code Sections 2799,
2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2846, 2847,
2848, 2849, 2850, 2899 and 3433; (ii) Chapter 2 of Title 14 of the California
Civil Code; or (iii) California Commercial Code Section 3605. Guarantor waives
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement hereof. Guarantor acknowledges that the waivers provided herein
are made with Guarantor's full knowledge of the significance and consequence of
such waivers, and that Lender is relying on such waivers.


8.  Subrogation; Subordination. So long as any indebtedness of Borrower to
Lender remains outstanding, Guarantor waives and agrees not to assert any right
of subrogation, indemnity or contribution, all right to enforce any remedy
Lender may have against Borrower or any other person, and any right to
participate in security now or hereafter held by Lender, including, without
limitation, any such right set forth in California Civil Code Sections 1845,
2848 or 2849. Any and all present and future debts and obligations of Borrower
to each Guarantor are hereby postponed in favor of and subordinated to the full
payment and performance of all indebtedness of Borrower to Lender. Any amounts
received on such indebtedness or obligations owed to Guarantor shall be held by
Guarantor as trustee and paid over to Lender without affecting Guarantor's
liability under this Guaranty.


9.  Financial Condition. Guarantor assumes the responsibility to keep informed
of the financial status of Borrower and of any circumstance which may affect
Guarantor's obligations or Borrower's, and Guarantor recognizes and agrees that
Lender is not obligated to keep Guarantor informed of any such circumstances.
Where Borrower is a corporation, partnership or limited liability company it is
not necessary for Lender to inquire into the powers of Borrower of the officers,
directors, partners, manager or agents acting or purporting to act on its
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder. Guarantor agrees that by
executing this Guaranty it assumes all risks of bankruptcy or reorganization
cases or proceedings in connection with Borrower.


10.  Collateral. Guarantor's performance of any and all obligations of Guarantor
to Lender no matter how or when arising, whether absolute or contingent, whether
due or to become due, and whether under this Guaranty or otherwise are secured
by (a) Not Applicable, and (b) all monies or deposits of any Guarantor at any
time in Lender's possession. Lender shall have the right to enforce such
security interests and the right to offset against such security without notice
or demand.

 
-46-

--------------------------------------------------------------------------------

 



11.  Claims in Bankruptcy. Guarantor shall file all claims against Borrower in
any bankruptcy, reorganization or liquidation proceeding and shall assign to
Lender such claims and all of its rights related thereto. If Guarantor fails to
do so at Lender's request, Lender is authorized, and is hereby irrevocably
granted Borrower's power of attorney, to file claims on Guarantor's behalf and
to file an assignment of such claims with the bankruptcy court or liquidating
entity. Guarantor hereby assigns to Lender all of Guarantor's rights to any
payments on any such claims.


12.  Revival. If Lender is required to reimburse to Borrower or any person any
amount previously paid or recovered on account of the indebtedness as a
preference, fraudulent transfer or because of any bankruptcy proceeding or
similar proceeding, Guarantor's obligations shall be reinstated and revived.


13.  Waiver of Jury Trial. GUARANTOR IRREVOCABLY WAIVES ALL RIGHTS TO A JURY
TRIAL IN ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY RELATING TO THE INDEBTEDNESS OR THIS GUARANTY, ANY
OR ALL OF THE REAL AND PERSONAL PROPERTY COLLATERAL SECURING THE INDEBTEDNESS OR
THIS GUARANTY, OR ANY OF THE TRANSACTIONS WHICH ARE CONTEMPLATED BY THE
FINANCING DOCUMENTS OR THIS GUARANTY. THIS WAIVER IS INTENDED TO APPLY, TO THE
FULLEST EXTENT PERMITTED BY LAW, TO ANY AND ALL DISPUTES AND CONTROVERSIES THAT
ARISE OUT OF OR IN ANY WAY RELATE TO ANY OR ALL OF THE MATTERS DESCRIBED IN THE
PRECEDING SENTENCE, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS OF ANY KIND. THIS GUARANTY MAY BE
FILED WITH ANY COURT OF COMPETENT JURISDICTION AS GUARANTOR'S WRITTEN CONSENT TO
WAIVER OF A JURY TRIAL.


14.  Miscellaneous.
(a)  Guarantor agrees to pay attorneys' fees and all other costs and expenses
which may be incurred by Lender in the enforcement or interpretation of Lender's
rights under this Guaranty in any state, federal or bankruptcy proceeding.


(b)  Any married person who signs this Guaranty hereby expressly agrees that
recourse may be had against his/her separate property for all his/her
obligations under this Guaranty.


(c)  This Guaranty contains the entire guaranty agreement between Guarantor and
Lender, and supercedes all prior agreements and negotiations whether oral or
written pertaining to the subject matter of this Guaranty. No modification or
amendment of this Guaranty shall be effective unless it is in writing and
executed by Guarantor and Lender.


(d)  The death of any Guarantor shall not terminate this Guaranty as to such
deceased or as to any other Guarantor. This Guaranty shall be binding upon the
heirs, executors, administrators, successors and assigns of each Guarantor and
shall inure to the benefit of Lender's successors and assigns. Guarantor may not
assign its rights or obligations hereunder.


(e)  In all cases where there is more than one Borrower named herein, or when
this Guaranty is executed by more than one Guarantor, the "Borrower" and the
word "Guarantor," respectively, shall mean all and any one or more of them.


(f)  All acts and transactions hereunder and the rights and obligations of the
parties hereto shall be governed construed and interpreted in accordance with
the laws of the State of California.

 
-47-

--------------------------------------------------------------------------------

 



(g)  All notices to be provided under this Guaranty must be in writing and
delivered to the addresses provided below.


(h)  All rights and powers of Lender under this Guaranty and under any other
agreement between Guarantor and Lender shall be cumulative and in addition to
all right, power and remedies given to Lender at law.


(i)  Headings in this Guaranty are for convenience of reference and shall not be
used to interpret or define the provisions of this Guaranty.


(j)  Each Guarantor declares that he, she or it understands the contents of this
Guaranty and has had an opportunity to consult with an attorney regarding the
form and content of this Guaranty.


IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty this
8th day of June, 2006.






Lender’s Address:
             
First Republic Bank
 
 
 
111 Pine Street
 
 
 
San Francisco, CA 94111
     
Attn: Commercial Loan Operations
         
 
   
By:
Guarantor
     
 
                         







-48-

--------------------------------------------------------------------------------









